Citation Nr: 9914548	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  99-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998  rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's high frequency sensorineural hearing loss 
is the result of exposure to artillery fire in service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. § 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to that claim.  Indeed, nothing in the claims folder 
indicates that there is any outstanding evidence which could 
support the claim.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNN Test are less than 94 percent.  38 C.F.R. § 3.385.  That 
does not mean, however, that the veteran need demonstrate 
such manifestations in service.  Rather, it means that he 
must demonstrate such manifestations currently.  Bedford v. 
Derwinski, 3 Vet. App. 87, 89 (1992). 

The veteran contends that his bilateral defective hearing is 
primarily the result of his exposure to artillery fire in 
service.  Although his service medical records are negative 
for any evidence of hearing loss disability, his service 
separation records confirm that his primary military 
occupational specialty was artillery crewman.  

Hearing loss disability (bilateral sensorineural hearing loss 
with asymmetry) by VA standards, was not clinically reported 
until the VA examination in September 1998.  On the 
authorized audiological evaluation, the following pure tone 
thresholds, in decibels, were recorded at the indicated 
frequencies (hertz):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
60
75
LEFT
30
30
70
60
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.

During the examination, the veteran reported a history of 
noise exposure due to artillery fire in service.  While it 
was also noted that he had been an avid gun user and hunter 
since service, the examiner stated that it was very difficult 
to tell which period of noise exposure had been responsible 
for the veteran's defective hearing.  Ultimately, the 
examiner concluded that it was most likely caused by both.  

In light of the foregoing, the Board is of the opinion that 
the evidence is in relative equipoise.  The reported 
circumstances of exposure to noise trauma in service have 
been confirmed by his documented military occupational 
specialty of artillery crewman.  Further, competent clinical 
evidence of record indicates that it is at least as likely as 
not that current hearing loss disability is due to exposure 
to noise trauma in service.  In contrast, however, the Board 
notes that the veteran had a relatively short period of 
service and that the initial diagnosis occurred almost 50 
years after his discharge from service.  Where, as here, 
there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
entitlement to service connection for defective hearing is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

